Case: 20-1507   Document: 00117684624   Page: 1   Date Filed: 12/22/2020   Entry ID: 6390389




                  United States Court of Appeals
                               For the First Circuit


      No. 20-1507

                             CALVARY CHAPEL OF BANGOR,

                               Plaintiff, Appellant,

                                           v.

          JANET T. MILLS, in her official capacity as Governor of the
                                State of Maine,

                                Defendant, Appellee.


                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

                    [Hon. Nancy Torresen, U.S. District Judge]


                                        Before

                                Howard, Chief Judge,
                         Selya and Barron, Circuit Judges.


           Roger K. Gannam, with whom Mathew D. Staver, Horatio G. Mihet,
      Daniel J. Schmid, and Liberty Counsel were on brief, for appellant.
           Stephen M. Crampton and Thomas More Society on brief for
      Emmanuel Bible Baptist Church, Grace Community Chapel, First
      Church of Waterville, New Hope Evangelical Free Church, Athens
      Church of the Open Bible, Faith Bible Church, Cherryfield Church
      of the Open Bible, Calvary Chapel St. Croix Valley, Life Community
      Church, Hosanna Church, First Baptist Church of Waldoboro,
      Guilford Christian Fellowship, The Rock Church of Bangor, New Hope
      Evangelical Free Church, Charleston Church, Centerpoint Community
      Church, Clinton Baptist Church, St. Albans Union Church, New
      Beginnings Church of God, Machias Valley Baptist, and Stetson Union
      Church, amici curiae.
Case: 20-1507   Document: 00117684624   Page: 2   Date Filed: 12/22/2020   Entry ID: 6390389




           Stephen C. Whiting and The Whiting Law Firm on brief for
      Adrienne Bennett, amicus curiae.
           Christopher C. Taub, Deputy Attorney General, with whom Aaron
      M. Frey, Attorney General, and Sarah A. Forster, Assistant Attorney
      General, were on brief, for appellee.
           Alex J. Luchenitser, Richard B. Katskee, Kenneth D. Upton,
      Jr., Sarah R. Goetz, David A. Soley, James G. Monteleone, and
      Bernstein Shur on brief for Americans United for Separation of
      Church and State, amicus curiae.
           Alex J. Luchenitser, Richard B. Katskee, Kenneth D. Upton,
      Jr., Sarah R. Goetz, David A. Soley, James G. Monteleone, Bernstein
      Shur, Steven M. Freeman, David L. Barkey, Amy E. Feinman, Jeffrey
      I. Pasek, and Cozen O'Connor on brief for Americans United for
      Separation of Church and State, Anti-Defamation League, Bend the
      Arc, Central Conference of American Rabbis, Interfaith Alliance
      Foundation, Jewish Social Policy Action Network, Maine Conference,
      United Church of Christ, Men of Reform Judaism, Methodist
      Federation for Social Action, National Council of the Churches of
      Christ in the USA, Reconstructionist Rabbinical Association, Union
      for Reform Judaism, and Women of Reform Judaism, amici curiae.



                                  December 22, 2020
Case: 20-1507     Document: 00117684624        Page: 3   Date Filed: 12/22/2020         Entry ID: 6390389




                    SELYA, Circuit Judge.           This interlocutory appeal arises

      out    of    the    chaotic      early    weeks    of      the    COVID-19    pandemic.

      Defendant-appellee          Janet    T.     Mills,      the      Governor    of     Maine,

      responded to the growing threat of contagion by issuing a series

      of executive orders limiting all "non-essential" activities and

      gatherings, arguably including those by religious organizations.

      In the court below, plaintiff-appellant Calvary Chapel of Bangor

      (the Chapel) contended that these orders violated several federal

      and state constitutional and statutory provisions, including,

      principally,        the   Free    Speech,      Free     Exercise,        Assembly,      and

      Establishment protections of the First Amendment.                     See U.S. Const.

      amend. I.          The district court found the Chapel's contentions

      wanting and refused its request for a temporary restraining order.

      See Calvary Chapel of Bangor v. Mills, 459 F. Supp. 3d 273, 283-

      288 (D. Me. 2020).

                    In this venue, the Chapel renews its substantive claims

      and asserts that the district court abused its discretion by

      denying      the    Chapel's     request     for     immediate      relief.         But   a

      jurisdictional barrier looms at the threshold, which prevents us

      from      reaching    the      substance      of     the      Chapel's      contentions.

      Consequently, we dismiss the appeal without prejudice for lack of

      appellate jurisdiction.




                                                - 3 -
Case: 20-1507   Document: 00117684624    Page: 4     Date Filed: 12/22/2020     Entry ID: 6390389




      I. BACKGROUND

                  We draw the facts from the limited record available in

      the district court, including the Chapel's verified complaint and

      accompanying motion, the Governor's response, and the various

      exhibits proffered by the parties.              The Chapel is a nonprofit

      religious organization that operates an approximately 10,000-

      square-foot church facility in Orrington, Maine.              By all accounts,

      the onset of the COVID-19 pandemic in early 2020 significantly

      disrupted the Chapel's usual routine of staging weekly worship

      services and other in-person activities for its congregants.

                  COVID-19 is a respiratory illness caused by a novel (and

      highly transmissible) coronavirus known as SARS-CoV-2.                  The first

      outbreak of the disease was identified in Wuhan City, China, during

      December of 2019.      The virus spread worldwide with alarming speed.

                  The   United      States   Department     of   Health       and    Human

      Services    declared    the    coronavirus     a   national     public        health

      emergency on January 31, 2020, retroactive to January 27. Governor

      Mills proclaimed a corresponding state of civil emergency in Maine

      on March 15.

                  The Governor's emergency proclamation was the first in

      a rapid-fire series of executive actions designed to prevent and/or

      slow the spread of the virus among Maine residents.               Early on, in-

      person gatherings (particularly those involving dense crowds or

      extended exposure to other persons) were identified as a major


                                             - 4 -
Case: 20-1507   Document: 00117684624      Page: 5     Date Filed: 12/22/2020     Entry ID: 6390389




      vector of transmission.        Citing the need to limit the propagation

      of the virus through such gatherings, Governor Mills issued a

      series of four executive orders between March 18 and April 29,

      2020, which imposed emergency regulations on assembly within the

      state.    We chronicle them briefly:

                        Executive Order 14, issued on March 18, prohibited

                         gatherings of more than ten people for any "social,

                         personal,   [or]     discretionary       events,"      including

                         "faith-based events."

                        Executive Order 19, issued on March 24, authorized

                         "Essential Businesses and Operations" to exceed the

                         ten-person gathering limit; subject, however, to

                         social distancing and sanitation guidelines.

                        Executive Order 28, issued on March 31, directed

                         all persons residing in Maine to "stay at their

                         homes or places of residence," except as needed to

                         engage in "essential" employment or activities.

                         This exception captured tasks deemed critical for

                         resident     health         and   safety,     including        (as

                         illustrated    in    the     order)   accessing        childcare,

                         shopping    for   household       supplies,     and    obtaining

                         physical or behavioral medical treatment.

                        Executive Order 49, issued on April 29, provided

                         for implementation of Governor Mills's plan to


                                             - 5 -
Case: 20-1507   Document: 00117684624   Page: 6   Date Filed: 12/22/2020   Entry ID: 6390389




                        restart Maine's economy — a staggered (four-phase)

                        relaxation of the earlier restrictions.

      For ease in exposition, we refer to this quartet of executive

      orders as the "gathering orders" and to the April 29 order as

      promulgating "the re-opening plan."

                  The dispute between the parties erupted at 8:30 p.m. on

      May 4, at which time the Chapel e-mailed a communique to Governor

      Mills, insisting that the gathering orders be revoked by 1:00 p.m.

      the following day.      Receiving no response within the stipulated

      time frame, the Chapel sued Governor Mills in Maine's federal

      district court on May 5.      Its verified complaint alleged that the

      gathering orders transgressed ten different provisions of federal

      and state law, both constitutional and statutory.1              On the heels

      of this filing, the Chapel moved for a temporary restraining order

      or, in the alternative, a preliminary injunction.

                  Two days later, the district court convened a telephone

      conference with the parties.           We have no transcript of that




            1The Chapel claimed violations of the Free Exercise Clause
      of the First Amendment (Count I); the First Amendment right to
      peaceful assembly (Count II); the Free Speech Clause of the First
      Amendment (Count III); the Establishment Clause of the First
      Amendment (Count IV); the Equal Protection Clause of the Fourteenth
      Amendment (Count V); the Guarantee Clause of Article IV (Count
      VI); the Maine Constitution's guarantee of free exercise of
      religion (Count VII); the Maine Constitution's freedom of speech
      guarantee (Count VIII); legislative prerogatives (Count IX); and
      the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.
      §§ 2000cc-2000cc-5 (Count X).


                                         - 6 -
Case: 20-1507   Document: 00117684624     Page: 7        Date Filed: 12/22/2020    Entry ID: 6390389




      conference,    but   Governor     Mills     apparently       agreed     to   file   an

      expedited response to the Chapel's request for some sort of interim

      injunctive relief.        The Governor submitted an opposition to the

      Chapel's motion at the close of business the following day.                         On

      May 9, the district court issued a thoughtful rescript, in which

      it denied the Chapel's request for a temporary restraining order.

      See Calvary Chapel, 459 F. Supp. 3d at 288.                   The Chapel did not

      press for a hearing on preliminary injunction but, rather, filed

      this appeal.

      II. ANALYSIS

                   "[F]ederal    courts   have      an    omnipresent      duty    to   take

      notice of jurisdictional defects, on their own initiative if

      necessary."     Whitfield v. Mun. of Fajardo, 564 F.3d 40, 44 (1st

      Cir. 2009).    We start — and end — there.

                   The denial of a temporary restraining order is not

      ordinarily    appealable,    save     for     certain      "narrow     exceptions."

      Mass. Air Pollution & Noise Abatement Comm. v. Brinegar, 499 F.2d

      125, 126 (1st Cir. 1974).         The parties — who agree on little else

      — urge us to find that the district court's denial of the temporary

      restraining order in this case qualifies under one such exception.

      In other words, they stand united in asking us to hold that we

      have appellate jurisdiction.         We are not so sanguine.

                   It is common ground that subject matter jurisdiction

      cannot be conferred on a federal court by the parties' agreement


                                           - 7 -
Case: 20-1507   Document: 00117684624      Page: 8   Date Filed: 12/22/2020    Entry ID: 6390389




      alone.    See Espinal-Domínguez v. Puerto Rico, 352 F.3d 490, 495

      (1st Cir. 2003).    We must, therefore, mount an independent inquiry

      into the existence vel non of appellate jurisdiction.

                  As a general rule, the jurisdiction of the court of

      appeals is limited to "appeals from . . . final decisions of the

      district courts."       28 U.S.C. § 1291.      Of course, this general rule

      — like most general rules — admits of exceptions.                   As relevant

      here, Congress has fashioned an exception that gives the courts of

      appeals immediate appellate jurisdiction over appeals from non-

      final district court orders "granting, continuing, modifying,

      refusing or dissolving injunctions."                 Id. § 1292(a)(1).         The

      parties identify this exception as the hook upon which appellate

      jurisdiction may be hung.

                  This   is   a    heavy   lift:     the   denial   of   a    temporary

      restraining order does not normally fall within the compass of

      section 1292(a)(1).         See S.F. Real Est. Inv'rs. v. Real Est. Inv.

      Tr. of Am., 692 F.2d 814, 816 (1st Cir. 1982) (explaining that

      "the term 'injunction' is understood not to encompass temporary

      restraining orders").        Even so, if an appellant can make a three-

      part showing — demonstrating that the refusal of a temporary

      restraining order had the practical effect of denying injunctive

      relief, will likely cause serious (if not irreparable) harm, and

      can only be effectually challenged by means of an immediate appeal

      — section 1292(a)(1) may be invoked.           See Watchtower Bible & Tract


                                            - 8 -
Case: 20-1507   Document: 00117684624   Page: 9   Date Filed: 12/22/2020    Entry ID: 6390389




      Soc'y of N.Y., Inc. v. Colombani, 712 F.3d 6, 12 (1st Cir. 2013);

      Fideicomiso De La Tierra Del Caño Martín Peña v. Fortuño, 582 F.3d

      131, 133 (1st Cir. 2009) (per curiam).           We examine the Chapel's

      showing on each of these three parts separately, mindful that it

      is the Chapel's burden to carry the devoir of persuasion on each

      of them and that a failure to do so on any one part is fatal.               See

      Watchtower Bible, 712 F.3d at 12; Nwaubani v. Grossman, 806 F.3d

      677, 680 (1st Cir. 2015).

                  The Chapel contends that the district court's decision

      to deny it a temporary restraining order functionally precluded

      any possibility of a preliminary injunction.               This contention

      elevates hope over reason.

                  We previously have held that we will deem a ruling to

      have had the practical effect of denying injunctive relief either

      if it was issued after a full adversarial hearing or if no further

      interlocutory relief is available in the absence of immediate

      review.   See Fideicomiso De La Tierra, 582 F.3d at 133.             It strains

      credulity to call what happened below a "full adversarial hearing."

      The district court heard the parties only in a telephone conference

      of indeterminate length; no verbatim record was kept of what was

      said during the conference; no discovery was conducted in advance

      of the conference; no witnesses were called during the conference;

      and the court did not ask to hear from the Chapel after the Governor

      filed her opposition.       To say that what happened was a "full"


                                         - 9 -
Case: 20-1507      Document: 00117684624            Page: 10   Date Filed: 12/22/2020     Entry ID: 6390389




       adversarial hearing would be like saying that a CliffsNotes version

       of War and Peace was a "full" account of Tolstoy's original work.

       What walks like a duck and squawks like a duck usually is a duck,

       and we see no reason to disregard the district court's unambiguous

       description of itself as adjudicating only the Chapel's motion for

       a temporary restraining order.2                  See, e.g., Calvary Chapel, 459 F.

       Supp. 3d at 277 (describing issue sub judice as "[the Chapel's]

       Motion for Temporary Restraining Order, which seeks emergency

       relief before Sunday, May 10, 2020").                      Indeed, we think that the

       district court's cautious choice to limit its order solely to the

       denial of a temporary restraint accurately reflected the absence

       of a full adversarial hearing.

                      In       addition,      the    sparseness       of   the   record    argues

       powerfully         in    favor    of    a    finding    that    pathways     for   further

       interlocutory relief remained available in the district court.

       See,       e.g.,    id.    at    281   n.11      (noting   that     record   lacks     "any

       information about the number of members Calvary Chapel has or the

       number of members who regularly attend its worship services"); id.

       at 277 n.2 (declining to consider amicus brief "[b]ecause of the

       tight timelines, and because [the Chapel] has not had time to file




              2
              Even if these circumstances qualified as a close call — and
       we do not believe that they do — our settled practice when
       confronted with borderline cases is to "resolve[] against
       immediate appealability." Morales Feliciano v. Rullan, 303 F.3d
       1, 7 (1st Cir. 2002).


                                                     - 10 -
Case: 20-1507   Document: 00117684624   Page: 11     Date Filed: 12/22/2020   Entry ID: 6390389




       any opposition to the amicus motion"); id. at 287 (noting that the

       Chapel failed to develop its argument "that the orders foster

       government entanglement with religion").           These comments and gaps

       in the record suggest that a preliminary injunction hearing would

       not have been either a redundancy or an exercise in futility.               And

       whether or not a better-informed proceeding would have yielded a

       different outcome — a matter that is left entirely to speculation

       on this truncated record — the intervening development of the

       record would have facilitated subsequent appellate review.                   As

       matters now stand, the parties dispute key factual questions —

       including    whether   Maine     classified     religious     gatherings     as

       essential activity for purposes of Executive Order 28 or would

       have permitted gatherings at essential businesses — that the

       district court has not yet assessed.            Finally, the denial of a

       preliminary injunction would have been immediately appealable

       under section 1292(a)(1), thus affording the Chapel an avenue for

       timely appellate review.

                   To say more about the first requirement for immediate

       appealability would be to paint the lily.                  The record makes

       manifest that this case, in its present posture, does not display

       the criteria that we previously have identified as characterizing

       a de facto denial of injunctive relief.             See Fideicomiso De La

       Tierra, 582 F.3d at 133.




                                          - 11 -
Case: 20-1507   Document: 00117684624   Page: 12   Date Filed: 12/22/2020   Entry ID: 6390389




                   The fact that the Chapel stumbles at the first step of

       the tripartite inquiry is sufficient to defeat its claim of

       appellate jurisdiction.      See Watchtower Bible, 712 F.3d at 12;

       Nwaubani, 806 F.3d at 680.       For the sake of completeness, though,

       we note that the remaining requirements for appealability are not

       satisfied here.

                   To begin, we do not believe that the lack of immediate

       appealability can be said to cause serious harm.            Although we do

       not gainsay that even a temporary restriction of traditional in-

       person worship opportunities may represent a tangible hardship for

       religious organizations and their members, the seriousness of any

       given harm can only be assessed in context. Jumping from a second-

       story window undoubtedly entails a risk of serious harm, but the

       harm may seem less serious if the jumper's only other choice is to

       remain in a burning building.      Here, the need for context requires

       that a significant countervailing factor must be included in the

       mix:     the harm of which the Chapel complains has its origins in

       the extraordinary epidemiological crisis that has engulfed Maine

       and every other part of the United States.            This countervailing

       factor necessarily informs our assessment of the severity of the

       harm that the Chapel faced as a result of the district court's

       denial of its motion for a temporary restraining order. See Carson

       v. Am. Brands, Inc., 450 U.S. 79, 86 (1981).




                                         - 12 -
Case: 20-1507    Document: 00117684624       Page: 13      Date Filed: 12/22/2020         Entry ID: 6390389




                   Let us be perfectly clear:             public officials do not have

       free rein to curtail individual constitutional liberties during a

       public health emergency.             See Roman Catholic Diocese of Brooklyn

       v. Cuomo, No. 20A87, 2020 WL 6948354, at *3 (U.S. Nov. 25, 2020)

       (per curiam) (stating that "even in a pandemic, the Constitution

       cannot be put away and forgotten"); Jacobson v. Massachusetts, 197

       U.S. 11, 31 (1905) (discussing courts' duty to intervene when

       legislative action lacks "real or substantial relation" to public

       health    outcomes,      or     otherwise    represents        a    "plain,    palpable

       invasion" of constitutional rights).               Even so, the public interest

       demands that public officials be accorded considerable latitude to

       grapple    with    the    "dynamic     and    fact-intensive"          considerations

       involved    in    mounting      an   effective      response.          S.    Bay    United

       Pentecostal      Church    v.    Newsom,     140    S.   Ct.       1613,    1613    (2020)

       (Roberts,     C.J.,       concurring).             Carefully        balancing         these

       considerations against the encroachment on the rights of the Chapel

       and its members, the district court determined that the gathering

       restrictions would not inflict irreparable harm.                            See Calvary

       Chapel, 459 F. Supp. 3d at 288.

                   This supportable determination helps to clarify that the

       absence of immediate appealability — like the denial of the

       temporary restraining order itself — will not cause serious harm.

       Given the gravity of the situation and the fact that events

       remained in flux, we discern no sufficient basis for finding that


                                               - 13 -
Case: 20-1507     Document: 00117684624        Page: 14    Date Filed: 12/22/2020   Entry ID: 6390389




       the Chapel can satisfy the second of the three requirements for

       immediate appealability of a temporary restraining order.                       In this

       regard, we deem it important that the Chapel retained other means

       to organize worship services for its congregants, including the

       sponsorship of online worship services, the holding of drive-in

       services, and the hosting of gatherings of ten or fewer people.

       See id. at 285.          While these options are less than ideal, their

       availability mitigated the harm to the Chapel and its worship

       community during the short run.

                       Nor has the Chapel demonstrated that effective appellate

       review of the constitutionality of the gathering orders, as those

       orders affect the Chapel, will be thwarted if the Chapel's ability

       to challenge them is confined to traditional litigation channels.

       See, e.g., Navarro-Ayala v. Hernandez-Colon, 956 F.2d 348, 350

       (1st Cir. 1992).           We recognize, of course, that idiosyncratic

       circumstances        can     render       an      attempted    challenge        to   an

       interlocutory order "insusceptible of effective vindication" when

       subject to appreciable delay.              Quiros Lopez v. Unanue Casal (In re

       Unanue Casal), 998 F.2d 28, 32 (1st Cir. 1993).                    Examples of such

       circumstances include an interlocutory order that would cause

       "trade secrets [to] be revealed," Chronicle Publ'g Co. v. Hantzis,

       902      F.2d    1028,    1031     (1st    Cir.    1990),     or   one   that    would

       "irretrievably"          deprive    a     party    of   "an    important     tactical




                                                 - 14 -
Case: 20-1507   Document: 00117684624    Page: 15   Date Filed: 12/22/2020    Entry ID: 6390389




       litigation advantage," Kartell v. Blue Shield of Mass., Inc., 687

       F.2d 543, 552 (1st Cir. 1982).

                    The case at hand is woven from quite different cloth.

       The district court's denial of the temporary restraining order did

       not herald an irreversible or meaningful shift in the relationship

       between the parties.     Instead, the denial merely kept in place the

       same gathering restrictions under which the Chapel already was

       operating.     Cf. Cobell v. Kempthorne, 455 F.3d 317, 322-23 (D.C.

       Cir. 2006) (vacating injunctive order because it imposed new

       obligations on a litigant that "[were] not correctable at the end

       of the litigation").

                    Here, moreover, the effect of the denial was of modest

       temporal duration.      The Chapel had available to it the option of

       pressing for a hearing on preliminary injunction — and there is

       every reason to believe, especially given the district court's

       prompt    attention    to   the   Chapel's    request     for   a     temporary

       restraining order — that such a hearing would have been held

       expeditiously.        Had the Chapel prevailed in its quest for a

       preliminary injunction, the harm of which it complains would have

       been abated; and had the Chapel not prevailed, the order denying

       a preliminary injunction would have been immediately reviewable.

       See 28 U.S.C. § 1292(a)(1).        Either way, the Chapel has failed to

       make the third showing required for immediate appealability of

       the denial of a temporary restraining order.


                                          - 15 -
Case: 20-1507   Document: 00117684624    Page: 16     Date Filed: 12/22/2020   Entry ID: 6390389




                   We need go no further.           "Federal courts are courts of

       limited jurisdiction."      Rhode Island v. EPA, 378 F.3d 19, 22 (1st

       Cir. 2004).    Thus, jurisdictional boundaries must be scrupulously

       observed.     See Sierra Club v. Marsh, 907 F.2d 210, 214 (1st Cir.

       1990); In re Recticel Foam Corp., 859 F.2d 1000, 1006 (1st Cir.

       1988).    As a general rule, the denial of a temporary restraining

       order is not immediately appealable, see S.F. Real Est. Inv'rs,

       692 F.2d at 816, and thus falls outside the boundaries of our

       appellate jurisdiction.          This appeal comes within the sweep of

       the general rule, not within the long-odds exception to it.

       Although we appreciate the importance of the issues that the

       Chapel seeks to raise, its appeal is premature, and there is no

       principled way for us to reach the merits of the appeal.

       III. CONCLUSION

                   For the reasons elucidated above, the Chapel's appeal is

       dismissed without prejudice for lack of appellate jurisdiction.

       The parties shall bear their own costs.



       So Ordered.



                           — Concurring Opinion Follows —




                                          - 16 -
Case: 20-1507   Document: 00117684624   Page: 17   Date Filed: 12/22/2020   Entry ID: 6390389




                  BARRON, Circuit Judge, concurring in part and concurring

       in the judgment.       I agree that the denial of the temporary

       restraining order in this case did not have the practical effect

       of denying a preliminary injunction.            Because that conclusion

       suffices to explain why the denial of the temporary restraining

       order in this case is not appealable, I would not go on to address

       the counterfactual question of whether the denial would have been

       appealable if it did have the practical effect of denying a

       preliminary injunction.     Especially when we are explaining why we

       lack jurisdiction over an appeal from an order denying relief from

       an alleged violation of constitutional rights brought about by

       emergency legislation, I see little reason to speak more broadly

       than necessary.




                                         - 17 -
